         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MATTHEW BRYAN SMART,

                  Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-244

                  CHATHAM COUNTY SHERIFF’S OFFICE,

                  Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's Order dated January 23, 2020, adopting the Report and

                     Recommendation of the U.S. Magistrate Judge as the opinion of this Court, the 28 U.S.C. § 2254

                     Petition is dismissed without prejudice. Petitioner is not entitled to a Certificate of Appealability,

                     and this case stands closed.




            Approved by: ________________________________
                           _____________
                                      _ _____________




            January 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/1/03
